Citation Nr: 1811435	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1998 to January 2004.  He participated in Operation Enduring Freedom and is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2014, the Veteran testified at hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of that transcript is associated with the claims file.

In July 2015, the Board remanded the Veteran's claim for further development.  The matter is now again before the Board for adjudication.


FINDING OF FACT

The Veteran's current back disability as likely as not initially manifested during his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for back disability, to include DDD and DJD, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(d) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran entered active service without any notation of a spine disorder.  See November 1997 enlistment examination report.  During service, his military occupational specialty (MOS) was that of a builder (BU).  See DD Form 214.  The Veteran's service treatment records (STRs) contain a May 2002 note showing the Veteran's report of lower back pain for approximately one month after doing some heavy lifting.  Objective findings identified no gross abnormality, a full range of motion and no neurological or vascular complications and a subsequent diagnosis of lumbar strain.  No other STRs indicate treatment for a back issue.  The Veteran did not report symptoms related to his back at the time of his June 2003 separation examination.

The Veteran has a current diagnosis of lumbar disc disease and lumbar spondylosis.  See December 2016 VA Back Disability Benefits Questionnaire (DBQ).  He contends that this current disability initially manifested during his active service.

Phoenix VA Medical Center (VAMC) treatment records indicate continued complaints, treatment and a diagnosis of DJD and DDD during the pendency of this claim, but do not include any indication of the cause.

The Veteran was afforded a VA examination in December 2013.  As noted in the Board's prior remand, this examiner's negative nexus opinion was deemed inadequate due to the examiner ignoring the Veteran's report of ongoing symptoms since the in-service incident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In October 2014, the Veteran and his spouse attended a Board Hearing.  She testified as to her recollection of the Veteran's back problems during his military service and she testified under oath that these symptoms have continued ever since and are getting progressively worse.  The Veteran testified that he was injured during the construction of a Bailey bridge and that injury was exacerbated by machine gunner duty in Iraq.  The Board indeed recognizes the Veteran's in service work both as a builder and in combat in Iraq and his reports of the injuries and symptoms are consistent with that sort of service.  The Board finds no reason to question the credibility of either the Veteran, or his wife.

In September 2016, Dr. F. provided a copy of a May 2010 statement indicating his opinion, based on review of the Veteran's chart, that he suffered with low back pain chronically for several years leading back to his time in the military.  

Additional private treatment records from Dr. M. indicate the Veteran was evaluated in July 2010 and reported back pain beginning in 2002 while building a bridge in the Navy and that the back pain started causing problems again in January 2009.

Following the Board's remand, in December 2016, the Veteran was again afforded a VA examination.  At the exam, the Veteran again reported his back pain began in service in 2002.  The examiner noted his extensive treatment related to his back condition.  The examiner opined that it is less likely as not that the Veteran's current back pain is a continuation of pain noted in the military.  The examiner noted the May 2002 records related to experiencing low back pain for one month and the work of building a bridge and doing heavy lifting.  The examiner further relied upon a May 2003 post deployment health assessment and June 2003 and October 2003 clinical reports, at which time the Veteran reported no back pain.  The examiner also noted review of the multiple post-service private practitioner notes, as well as the Veteran's affidavit from September 2014.  The examiner recognized Dr. F.'s indication that the Veteran has suffered with low back pain chronically for several years dating back to his time in the military.  The VA examiner stated, however, in reviewing the file, there is only one note while in service indicating back pain for a period of one month and, based on evidence of just that one note in service with a diagnosis of only lumbar strain, he would state it is less likely as not that the Veteran's current back pain is a continuation of pain noted in the military.  This examiner's opinion, like the prior VA examiner, failed to consider the Veteran's competent and credible reports of ongoing back pain within the rationale.  The 2016 examiner based the opinion on a lack of medical treatment without taking account of the Veteran and the Veteran's wife's reports related to the Veteran's onset and continuation of symptoms.  Thus, the 2016 opinion is also inadequate.  See Dalton, 21 Vet. App. 23.

In February 2017, Dr. Y. submitted a statement summarizing the Veteran's back treatment and concluding that the current disabilities of the spine could have been caused by excessive wear and tear while serving in the military.

In February 2017, Dr. C. recognized the Veteran's reported back pain while on active duty in the U.S. Navy.  In reviewing the records the examiner stated there is documented evidence of an acute back injury that was obtained from the direct result of the duties required of the Veteran at that time.  Dr. C. also stated that the Veteran reported to him that he had no recollection of a plan of care for his back injury in service, but noted that the type of pain indicated in the progress note leads to a specific acute insult to the lower back with unknown adequate post injury follow up.  Dr. C. found that inadequate continuity of care with back pain injuries has a direct relationship to chronic issues later in life which can affect the quality of life.  Dr. C. also reported the existence of the Veteran's back symptoms for fifteen years, which clearly dates to the Veteran's period of active service.  Thus, Dr. C.'s analysis indeed implies a causal connection between the Veteran's current back disorder and his in-service incident and subsequent symptoms.

Although the post-remand VA opinion was indeed inadequate, the Board finds no reason to again remand this issue for a new opinion.  The Board has no reason to question the Veteran's credibility, or that of his wife.  The Veteran is competent to report the details of the onset and continuing nature of his back symptoms and his wife is competent to report on her observation of the symptoms.  Further, the service treatment records include an in-service notation of back pain and his service records also show he engaged in work during service that would put a physical strain on his body.  The post-service treatment records corroborate the Veteran's ongoing reports that this pain has continued ever since his active service.  Post-service diagnostic reports, which were sought in response to the Veteran's reported symptoms, indeed show the diagnosed back disorder.  And post-service private physicians have submitted statements in support of a finding of service connection.  
Thus, the evidence supports the claim that the Veteran's current back disorder initially manifested during his active service.  38 C.F.R. § 3.303(d).  Accordingly, the Veteran is entitled to service connection for a back disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disability, to include DDD and DJD, is granted.




____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


